Citation Nr: 1223274	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-30 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the case has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from October 1962 to October 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

While the additional evidence includes psychiatric diagnoses other than PTSD, the RO has previously denied service connection for depression and anxiety.  The RO last denied the Veteran's application to reopen a claim of service connection for a psychiatric disorder other than PTSD in a rating decision in April 2004, which the Veteran did not appeal.  As finality attached to the RO's rating decision, new and material evidence is required to reopen the claim of service connection for a psychiatric disorder other than PTSD.  And a reopen claim of service connection for a psychiatric disorder other than PTSD is not part of the current claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finality is an exception to whether there is a separate claim or one claim encompassing different psychiatric diagnoses). 


FINDING OF FACT

1.  In a decision in March 2008, the Board denied service connection for PTSD on the grounds that there was no evidence of a credible stressor.





2.  The additional evidence since the Board decision in March 2008, denying service connection for PTSD, is either redundant or cumulative evidence, and there is no additional evidence that relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence not has been presented to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in March 2009.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  

The VCAA notice included the requirement to submit new and material evidence, the definition of "new" and "material," and informed the Veteran of reason the claim was previously denied.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); 



of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice regarding the need for new and material evidence in a claim to reopen a previously denied claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

On a claim to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and no such evidence has been submitted.  38 C.F.R. §3.159(c)(4)(iii) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Standard for Reopening a Claim

When a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

In February 2009, the Veteran filed the current application to reopen the claim of service connection for PTSD. 

As the claim to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.





New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence, but not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21   (1993). 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because there was no credible evidence of noncombat stressor to support the diagnosis of PTSD and the Veteran's testimony alone could not establish that the noncombat stressor actually occurred. 

Evidence Previously Considered

In a decision in March 2008, the Board denied service connection of PTSD because there was no credible evidence of noncombat stressor to support the diagnosis of PTSD.  In light of the noncombat stressor, the Board explained that the Veteran's testimony alone could not establish that the noncombat stressor actually occurred. 



At the time of the Board decision in March 2008, the evidence included the service treatment records, which do not show any complaint, finding, history, treatment, or diagnosis of PTSD.  

VA records in December 1976 show an impression of alcohol addiction with schizophrenia.  In November 1980, the diagnoses were chronic alcoholism and chronic anxiety reaction.  In July 1997, history included psychosis and generalized anxiety disorder, likely drug induced.  In November 2002, the diagnoses were polysubstance abuse, mood disorder, and probable impulse control disorder.

On VA examination in May 2003, the Veteran complained of nightmares related to a tank incident in service in which his tank ran over house in Germany and he was unsure whether the house was empty.  The Veteran stated that his depression started during military service but that he was not treated at that time.  The VA examiner noted that the Veteran did not serve in Vietnam and the Veteran was not in combat.  The diagnoses were major depressive disorder and alcohol dependence in remission.    

In statements in August 2004, the Veteran's relatives stated that the Veteran was a changed person after his military service and that the Veteran had nightmares.

Private records in August 2004 show diagnoses of PTSD and major depressive disorder.  In August 2005, a private physician stated that the Veteran had a diagnosis of major depressive disorder and PTSD.

On VA examination in November 2005, the Veteran stated that in service while passing through a town in Germany his tank skidded and went through a house.  The Veteran was distressed about the possibility that there was someone inside the house who was killed, although he did not see anyone.  The Veteran recounted that tank commander forbade the crew from stopping or reporting the incident.  The Veteran stated that after the incident he became increasingly depressed and was burdened by guilt and shame.  The diagnosis was PTSD.



In May 2006, VA records document non-combat related PTSD and anxiety.

The U.S. Army and Joint Services Records Research Center (JSRRC) was unable to verify the in-service tank incident as described by the Veteran.  In the JSRRC report, it was noted that the research of the incident was coordinated with the U.S. Army Combat Readiness Center, and that organization was also unable to verify the incident. 

The Additional Evidence 

The additional evidence submitted since the Board's decision in March 2008 consists of private and VA records and a stressor statement by the Veteran. 

The private medical records, covering the period from 2003 to 2006, include a diagnosis of PTSD.  This evidence is cumulative evidence, that is, evidence that supports evidence previously considered, namely, a diagnosis of PTSD, first documented after service.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

There are copies of the reports of VA examination in May 2003 and in November 2005.  This evidence is redundant evidence, that is, evidence that has been previously considered. And redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

VA records in 2007 and 2008 and 2009 include the assessment of noncombat PTSD and PTSD.  This evidence is cumulative evidence, that is, evidence that supports evidence previously considered, namely, a diagnosis of noncombat PTSD or PTSD, first documented after service.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 





In a statement in March 2009, the Veteran described the tank incident.  The statement is cumulative evidence of a noncombat stressor, that is, evidence that supports evidence previously considered, namely, the Veteran's testimony in August 2004 about the in-service stressor.  

As the Veteran did not serve in combat, as posttraumatic stress disorder was not diagnosed in service, as there is no credible evidence of fear of hostile military or terrorist activity, and as there is no evidence of an in-service personal under 38 C.F.R. § 3.304(f), the Veteran's statement alone of a noncombat stressor cannot establish that the noncombat stressor actually occurred.  For this reason, the Veteran's stressor statement is cumulative evidence, which does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

As the evidence is either redundant or cumulative and as there is no additional evidence that relates to the basis for the prior denial of the claim, that is, no credible evidence of noncombat stressor to support the diagnosis of PTSD, there is no new and material evidence, and the claim of service connection for PTSD is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been presented, the claim of service connection for PTSD is not reopened and the appeal is denied.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


